PER CURIAM.
Affirmed. See Thomas v. Beary, 770 So.2d 699, 700 (Fla. 5th DCA 2000) (“[U]l-timate guilt or innocence is irrelevant to the right, even the obligation, of the police to make an arrest..If the officers’ investigation reasonably convinces them that a party has committed a felony, this panel ■will not make the officers liable if facts given by a witness subsequently prove untrue.”); Florida Game & Freshwater Fish Comm’n v. Dockery, 676 So.2d 471, 474 (Fla. 1st DCA 1996) (“To show probable cause in a false arrest situation, it is not necessary that the arresting officer know facts that would absolutely prove beyond a reasonable doubt the guilt of the person charged; probable cause exists when the circumstances are sufficient to cause a reasonably cautious person to believe that the person accused is guilty of the offense charged.”); State v. Gavin, 594 So.2d 345, 346 (Fla. 2d DCA 1992) (“Once the witnesses identified the appellee as the man they had seen at the burglarized deli, the police had probable cause to make an arrest.”).